Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are currently pending in this application and are considered in this Office action. 

Specification
The title of the invention is objected to because the title is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim(s) 6, 8-9, and 15-16 is/are objected to because of the following informalities:
“an surface (claim 6 line 2) should be changed to “a surface”.
“a surface of circumferential side” (claim 6 line 3) should be changed to “a surface of a circumferential side”.
 “are connected” (claim 8 line 5) should be changed to “is connected”.
“a cross-sectional profile of the front panel from top to bottom is a smooth line gradual transition from a curve to a straight-line segment occurs” (claims 9, 15) should be changed, e.g. “a cross-sectional profile of the front panel from top to bottom is a smooth line having a gradual transition from a curve to a straight-line segment”.
Period is missing at the end of claim 16. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “disposed up and down” (lines 2-3, 7). The meaning of being disposed up and down is not clear, e.g. vertically arranged or movable up and down. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of examination, it is interpreted as vertically arranged. Correction and/or clarification is required. This rejection affects all claims dependent on claim 1. 
Claim 2 recites “a hollow position”. The meaning of this recitation is not clear. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of examination, it is interpreted as “an opening”. Correction and/or clarification is required. This rejection affects claims dependent on claim 2. 
Claim 3 recites “the door body”, “the observation window”, “the mounting space”. There is insufficient antecedent basis for these limitations in the claim, because claim 3 depends on claim 1. This rejection affects claims dependent on claim 3.
Claim 6 recites “a surface of circumferential side … is sunk inwards”. The meaning of “sunk inwards” is not clear. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of examination, it is interpreted as “bent”. Correction and/or clarification is required. This rejection affects claim 11.
Claims 7, 12-13 recite “a tabular structure”. It is not clear what structural features are required to meet this limitation. For the purpose of examination, it is interpreted as “planar”. Correction and/or clarification is required. This rejection affects claim 8.
Claims 7, 12-13 recite “the surface” (line 5). There is insufficient antecedent basis for this limitation in the claims. This rejection affects claim 8.
Claim 11 recites “a laminar structure”. It is not clear what structural features are required to meet this limitation. For the purpose of examination, it is interpreted as “planar”. Correction and’/or clarification is required.
Claim 14 recites “the curved-surface structure” (lines 1-2), “the same curvature” (line 6). There is insufficient antecedent basis for these limitations in the claim. Further, the claim recites “a plane structure or curved-surface structure below the curved-surface structure”. The meaning of this limitation is not clear. Further, it is not clear whether “curved-surface structure”, recited in line 3, refers to the same structure as “the curved-surface structure”, recited in lines 1-2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geyer (WO 2009/080422 A1, Machine English translation is attached to this Office action), hereinafter Geyer in view of Jin et al. (CN 103850085 A, cited in IDS), hereinafter Jin.
Regarding claim 1, Geyer discloses a laundry treatment apparatus (Fig. 1) comprising a first laundry treatment apparatus (washing machine 1) and a second laundry treatment apparatus (tumble drier 2) vertically arranged (Fig. 1), front panels (3), first and second doors (4) disposed on the front panels (Fig. 1), and a control panel assembly (6-9, e.g. para 34) disposed on at least one of the first door and the second door (Fig. 1). The disclosed arrangement of the washing machine and the tumble dryer vertically arranged implicitly teaches a first laundry treatment drum (loading space 5 of 1) and a second laundry treatment drum (loading space of 2) disposed up and down. In the arrangement of Geyer, the first and second front panels are located in front of the first and second laundry treatment drums and cover the first and second laundry treatment drums. Geyer does not disclose that the laundry treatment apparatus comprises a single front panel located in front of the first and second laundry treatment drums and covering the first and second laundry treatment drums. 
Jin teaches a laundry treatment apparatus (Fig. 1) comprising first and second laundry treatment drums (1, 2) disposed up and down (Fig. 1), a front panel (71) located in front of the first and second laundry treatment drums and covering the first and second laundry treatment drums, first and second doors (11) disposed on the front panel up and down (e.g. Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the laundry treatment apparatus of Geyer with the single front panel taught by Jin in order to form the cabinet. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to improve visual appearance and reduce manufacturing costs and have a reasonable expectation of success because such arrangement is known in the art.
Regarding claim 7, Geyer discloses that the control panel assembly (6-9) is embedded in the glass surface of the porthole (4) of the first door as all-glass sensor (para 32). Glass surface of the porthole of the first door is interpreted as the claimed mounting space, and the touchscreen (6) of the control panel assembly is embedded in the mounting space (para 32), is fixed to the first door, and the surface of the control panel assembly is in smooth transition with a surface of the first door (integral part), as claimed. Jin teaches that the front panel (71) is of a one-piece tabular structure covering the first laundry treatment drum and the second laundry treatment drum (Fig. 2).
Claim(s) 2-3, 8-9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geyer (WO 2009/080422 A1), hereinafter Geyer in view of Jin et al. (CN 103850085 A), hereinafter Jin in further view of Kwon et al. (US 2017/0121889 A1), hereinafter Kwon.
The reliance of Geyer and Jin is set forth supra.
Regarding claim 2, Geyer discloses that the first door or second door comprises an observation window (glass porthole 4 having glass surface 10, paras 32, 35). The peripheral ring surrounding the porthole (with a handle and a hinge, e.g. Fig. 1) is interpreted as the door body, and the observation window is mounted at a hollow position, i.e. opening, on the door body, as claimed. Geyer discloses a portion of the control panel (touchscreen 6 having controls 7-9) mounted in the observation window (para 32), and a portion of the control panel assembly (15, 16) mounted in a mounting space of the front panel above the observation window (Fig. 1). Geyer does not disclose that the control panel assembly is mounted in a mounting space of the door body above the observation window.
Kwon teaches a laundry treatment apparatus (Fig. 1) comprising a door (10) comprising a door body (110, 140) and an observation window (120) mounted at an opening on the door body (111a, 112a, Fig. 3), and a control panel assembly (130) mounted in a mounting space (111b, 112b) of the door body above the observation window (Fig. 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the laundry treatment apparatus of Geyer with mounting the control panel assembly in the mounting space of the door body above the observation window, as taught by Kwon, in order to provide control panel. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to improve visual appearance and provide easier access to the control panel assembly and have a reasonable expectation of success because such arrangement is known in the art.
Regarding claim 3, Kwon teaches that the door body comprises an outer frame (111) and an inner frame (112) mounted integrally to constitute a main frame (110) of the door (e.g. Fig. 2A), a port (111a, 112a) arranged on each of center positions of the outer frame and the inner frame for mounting the observation window (120), and a groove (111b, 112b) arranged in each of the outer frame and the inner frame above the port to form the mounting space for mounting the control panel assembly (130).
Regarding claim 8, Geyer discloses laundry input ports disposed in the front panels, and that a circumferential surface of each of the laundry input port forms a door mounting space (Fig. 1). The first and second doors disclosed by Geyer are embedded in the corresponding door mounting space and connected with the front panel for allowing the laundry input port to be opened or closed (Fig. 1). In the laundry treatment apparatus of Geyer, the first and second doors, the control panel and the front panels appear to form a smooth front surface of the laundry treatment apparatus (Fig. 1). Jin 
Jin teaches laundry input ports (11) disposed in the front panel (12), a circumferential surface of each of the laundry input port forms a door mounting space (e.g. Fig. 2). The arrangement of Jin implicitly comprises first and second doors embedded in the corresponding door mounting space and connected with the front panel for allowing the laundry input ports to be opened or closed. Geyer modified with Jin does not explicitly teach that the circumferential surfaces of each input port are recessed.
Kwon teaches a laundry input port (disposed in the front panel (Fig. 1), that a circumferential surface of laundry input port is recessed to form a door mounting space (para 44), that the door (10) is embedded in the door mounting space and connected with the front panel for allowing the laundry input port to be opened or closed (Figs.1 and 2A), and that the door, the control panel and the front panel form a smooth front surface of the laundry treatment apparatus (Fig. 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the laundry treatment apparatus of Geyer and Jin with the recessed laundry input ports and a smooth surface formed by door, the control panel and the front panel as taught by Kwon, in order to mount the door in the laundry treatment apparatus. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to accommodate the door, and have a reasonable expectation of success because such arrangement is well known in the art.
Regarding claims 9 and 15, in the arrangement of Geyer, a surface of the first or second door appears to be in smooth transition with the corresponding front panel at the circumferential sides of the door (Fig. 1), and a surface of the control panel assembly is in smooth transition with the surface of the door (embedded). Geyer does not teach that a cross-sectional profile of the front panel from top to bottom is a smooth line gradual transition from a curve to a straight-line segment. 
Kwon teaches that a front panel has a cross-sectional profile of the front panel from top to bottom is a smooth line gradual transition from a curve to a straight-line segment (Fig. 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the shape of the upper portion of the front panel of the laundry treatment apparatus of Geyer and Jin such that its cross-sectional profile is a smooth line gradual transition from a curve to a straight-line segment, as taught by Kwon in order to form the front of the cabinet. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to modify visual appearance and have a reasonable expectation of success because such shape is known in the art. In the laundry treatment apparatus of Geyer and Jin, modified with shape of Kwon, the cross-sectional profile of the front panel from top to bottom is a smooth line gradual transition from a curve to a straight-line segment.
Regarding claims 12 and 13, Jin teaches that the front panel (71) is of a one-piece tabular structure (e.g. Fig. 2) covering the first laundry treatment drum and the second laundry treatment drum (Fig. 2). Kwon teaches a mounting space (111b, 112b) disposed on the door, that the control panel assembly (130) is embedded in the mounting space and fixed to the door (e.g. Fig. 20), and that the surface of the control panel assembly is in smooth transition with a surface of the first door (e.g. Fig. 1). 
Regarding claim 14, Kwon teaches that the curved-surface structure on the door is located at an upper part of the door, the door is provided with a plane structure below the curved-surface structure, the control panel assembly is disposed on the curved-surface structure at the upper part of the door (e.g. Fig. 1), and that the control panel (132) of the control panel assembly has the same tilt angle with the surface of the door at the circumferential side of the control panel assembly (e.g. Figs 1, 20).
Claim(s) 4-6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geyer (WO 2009/080422 A1), hereinafter Geyer in view of Jin et al. (CN 103850085 A), hereinafter Jin in further view of Kwon et al. (US 2017/0121889 A1), hereinafter Kwon in further view of Jang et al. (KR 2015/0006264 A, cited in IDS), hereinafter Jang.
The reliance of Geyer, Jin, and Kwon is set forth supra.
Regarding claim 4, Kwon teaches that the door body comprises a window screen (140) covering a surface of the outer frame and shielding an outer surface of the door (Fig. 1) and a touch glass (142) arranged on an upper part of the window screen corresponding to the groove in the outer frame (e.g. Fig. 3) Kwon does not teach an opening arranged on an upper part of the window screen.
Jang teaches a laundry treatment apparatus (Figs. 1-2) comprising a door (20) comprising a door body (21, 24, 25) and an observation window (22) mounted at an opening on the door body (openings in 24 and 25, Fig. 2), and a control panel assembly (40) mounted in a mounting space of the door body (21) above the observation window (Fig. 3), an opening (50) arranged on an upper part of the window screen (Fig. 14), and that a control panel (41) mounted in the opening (Fig. 4). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the door assembly mounting arrangement of Kwon in laundry treatment apparatus of Geyer and Jin with an opening arranged on an upper part of the window screen taught by Jang, in order to mount the control panel assembly. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so for easy access to the control panel assembly for replacement or repair and have a reasonable expectation of success because such arrangement is known in the art.
Regarding claim 5, Kwon teaches that the control panel assembly (130) comprises a shell (150) with an opening (Fig. 3), that the control panel (132) is disposed at an open end of the shell (e.g. Fig. 20), and a computer board (135) mounted in the shell, and that the control panel extends into the mounting space through the groove in the inner frame and is fixed in the opening of the outer frame (111b, Fig. 20). Kwon does not teach that the control panel is fixed in the opening of the window screen.
Jang teaches that the control panel assembly (40) comprises a shell with an opening (44), a control panel (41, 42) disposed at an open end of the shell, and a computer board (43) mounted in the shell, and that the control panel (41) extends into the mounting space and is fixed in the opening of the window screen (Fig. 6). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the door assembly mounting arrangement of Kwon in laundry treatment apparatus of Geyer and Jin with fixing the control panel in the opening of the window screen taught by Jang in order to mount the control panel. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so for easy access to the control panel assembly for replacement or repair and have a reasonable expectation of success because such arrangement is known in the art.
Regarding claim 6, Kwon teaches that a surface of the shell (137), opposite to the control panel (132), protrudes outward to form a fixing portion (Fig. 20), that a surface of circumferential side of the groove in the inner frame (112b) is sunk inwards to form a mounting portion for holding and fixing the fixing portion, and that the fixing portion is attached to an interior of the mounting portion and fixed to the mounting portion through a fastener (para 51).
Regarding claim 11, in the arrangement of Kwon, the fixing portion (150) is of a laminar structure, i.e. planar (Fig. 20), and a surface of the control panel assembly (130) exposed out of the outer frame (111) is in smooth transition with the surface of the outer frame (112) when the fixing portion (150) is mounted in the mounting portion (112b, e.g. Fig. 20), and thus, such arrangement is interpreted as a thickness of the fixing portion (150) is matched with a depth of the mounting portion (112b) sunk inward.
Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geyer (WO 2009/080422 A1), hereinafter Geyer in view of Jin et al. (CN 103850085 A), hereinafter Jin in further view of Kwon et al. (US 2017/0121889 A1), hereinafter Kwon in further view of Weng (CN 201746701 U, Machine English translation is attached to this Office action), hereinafter Weng.
The reliance of Geyer, Jin, and Kwon is set forth supra.
Regarding claims 10 and 16, Kwon teaches that a part of the door is disposed as a plane structure tilting towards the back side of the laundry treatment apparatus and that the control panel assembly is disposed on the plane structure (Fig. 1). 
Geyer does not disclose that the control panel assembly is shared by the first laundry treatment drum and the second laundry treatment drum. Weng teaches a laundry treatment apparatus (e.g. Figure, Abstract) comprising a first laundry treatment drum and a second laundry treatment drum disposed up and down (see Figure), a front panel located in front of the first laundry treatment drum and the second laundry treatment drum and covering the first laundry treatment drum and the second laundry treatment drum (see Figure), a first door and a second door disposed on the front panel up and down, and a control panel assembly (2) shared by the first and second laundry treatment drums (e.g. Abstract). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the laundry treatment apparatus of Geyer, Jin, and Kwon such that the control panel assembly is shared by the first and second laundry treatment drums, as taught by Weng in order to control operation of the first and second laundry treatment drums. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to modify visual appearance and reduce production costs, and have a reasonable expectation of success because such arrangement is known in the art. 

Pertinent art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bazzinotti (US 2014/0157673 A1) teaches a laundry treatment apparatus (11) comprising first and second laundry treatment drums (22, para 23), a front panel (14), first and second doors (40) disposed on the front panel (Fig. 1), and a control panel assembly (90) disposed on the first door (Fig. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711